Exhibit 10.12

AMENDMENT NO. 01

Dated April 30, 2004

TO

that certain Loan and Security Agreement No. 3821

dated as of March 5, 2004, (“Agreement”), by and between

LIGHTHOUSE CAPITAL PARTNERS V, L.P. (“Lender”) and

HEMOSENSE, INC. (“Borrower”).

(All capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Agreement)

Without limiting or amending any other provisions of the Agreement, Lender and
Borrower agree to the following:

In Section 1, “Definitions” of the Agreement, the following definitions shall be
deleted in their entirety and replaced with the following:

“Commitment” means Seven Million Five Hundred Thousand Dollars ($7,500,000),
provided, however, the amount available to Borrower shall be increased by an
additional One Million Five Hundred Thousand Dollars ($1,500,000) (i) upon
Borrower’s achieving the Additional Debt Milestones as defined herein (the
“Additional Commitment”) or (ii) at Lender’s sole discretion (in the absence of
the Additional Debt Milestones).

“GAAP” means generally accepted accounting principles and practices consistent
with those principles and practices promulgated or adopted by the Financial
Accounting Standards Board and the Board of the American Institute of Certified
Public Accountants, their respective predecessors and successors. Each
accounting term used but not otherwise expressly defined herein shall have the
meaning given it by GAAP.

“Minimum Funding Amount” means One Million Dollars ($ 1,000,000), provided,
however, in the case of the Additional Commitment, “Minimum Funding Amount”
means One Million Five Hundred Thousand Dollars ($1,500,000).

“Subordinated Debt” means debt incurred by Borrower which is subordinated to
Borrower’s Indebtedness owed to Lender both with respect to right of payment and
any security interest, if applicable, granted to secure such Indebtedness, and
which terms of subordination are reflected in a written agreement in form and
substance acceptable to and approved by Lender.

In Section 1, “Definitions” of the Agreement, the following definitions shall be
added:

“Additional Debt Milestones” means Borrower shall have achieved all of the
following: (i) Borrower shall have consummated an preferred stock equity
financing with minimum gross proceeds to Borrower of at least Three Million Five
Hundred Thousand Dollars ($3,500,000) from one, or all of its existing investors
and/or new investors; (ii) Borrower shall have net sales determined in
accordance with GAAP in the 2004 calendar year of at least Seven Million Three
Hundred Thirty-Eight Thousand Eight Hundred Fifty-Five Dollars ($7,338,855); and
(iii) Borrower shall not report a net loss determined in accordance with GAAP
for calendar year 2004 of greater than Eight Million Eight Hundred Ninety
Thousand Seven Hundred Thirty-Three Dollars ($8,890,733).

“Additional Commitment Warrants” means the additional Warrants in favor of
Lender and its affiliated fund, Lighthouse Capital Partners IV, L.P. (“LCP-IV”)
to purchase securities of Borrower substantially in the form of Exhibits B-3 and
B-4.



--------------------------------------------------------------------------------

In Section 1, “Definitions” of the Agreement, new clauses (h)-(j) shall be added
to the defined term of “Permitted Indebtedness” such that clauses (g)-(j) shall
read in their entirety as follows:

“(g) Guaranty obligations in favor of Silicon Valley Bank, not to exceed
Twenty-Five Thousand Dollars ($25,000) in connection with a deposit account
referred to in Section 7.10 for the purpose of securing a merchant banking
account;

(h) Subordinated Debt;

(i) Indebtedness incurred by Borrower from a third party commercial lender in an
amount equal to but not to exceed the Additional Commitment pursuant to
Section 2.2(c) of this Agreement; and

(j) Extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Borrower.”

In Section 2.2, “Use of Proceeds; The Advances” of the Agreement, the following
new sub-section shall be added:

“(c) If (i) the Additional Debt Milestones are not satisfied and (ii) Lender
does not agree to provide the Additional Commitment, then Borrower may seek
subordinated accounts receivable financing with another third party commercial
lender, provided, however, Lender shall have no obligation to release any of its
Collateral in support of Borrower’s subordinated accounts receivable financing
with such other lender; and provided further, however, that such third party
lender shall enter into an intercreditor or subordination agreement with Lender
in form and substance satisfactory to Lender.”

Section 2.5(b), “Non-Usage Fee” of the Agreement is hereby amended and restated
in its entirety to read:

“(b) Non-Usage Fee. A Non-Usage Fee, payable quarterly, equal to one percent
(1%) of the average unfunded portion of the Commitment, measured on a per annum
basis, which fee shall be due and payable on the first Business Day of the month
following the end of such quarter, commencing on March 5, 2004. Such Non-Usage
Fee shall be fully earned and non-refundable.”

In Section 3, “Conditions of Advances” of the Agreement, the following new
sub-section shall be added:

Section 3.4 Conditions Precedent to Additional Advance. The obligation of Lender
to make the Advance under the Additional Commitment, is further subject to the
following conditions:

(a) Evidence that no Default or Event of Default shall have occurred and be
continuing.

(b) Borrower and Lender shall have executed a Notice of Borrowing with respect
to the proposed Advance.

(c) Borrower shall have executed and delivered to Lender the Additional
Commitment Warrants.

In Section 6, “Affirmative Covanents” of the Agreement, the following new
sub-section shall be added:

Section 6.14 Issuance of Additional Commitment Warrants. Should the Additional
Commitment become available to Borrower (i) upon Borrower’s achieving the
Additional Commitment Milestones, or (ii) Lender making the Additional
Commitment available to Borrower in Lender’s sole discretion, and upon Borrower
drawing upon the Additional Commitment, then Borrower shall be obligated to
promptly execute and deliver the Additional Commitment Warrants in favor of
Lender.

 

-2-



--------------------------------------------------------------------------------

Section 7.10 shall hereby be amended in its entirety to read as follows:

“7.10 Deposit Accounts. Maintain any deposit accounts or accounts holding
securities owned by Borrower except accounts with respect to which Lender has
obtained a perfected first priority security interest therein, provided,
however, that Borrower shall be permitted to maintain an account at Silicon
Valley Bank for the purposes of securing certain credit of the Borrower (the
“SVB CD”) and that Lender shall not receive any interest in the SVB CD pursuant
to the terms of this Agreement”

Except as amended hereby, the Agreement remains unmodified and unchanged.

 

BORROWER:     LENDER: HEMOSENSE, INC.     LIGHTHOUSE CAPITAL PARTNERS V, L.P.
By:   /s/ James Merselis     By:   LIGHTHOUSE MANAGEMENT Name:   James Merselis
      PARTNERS V, L.L.C., its general partner Title:   President & CEO          
  By:   /s/ Thomas Conneely       Name:   Thomas Conneely       Title:   Vice
President

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B-3

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT’), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR SOME OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS
AVAILABLE WITH RESPECT THERETO.

PREFERRED STOCK PURCHASE WARRANT

 

Warrant No. ___________   Number of Shares: 47,468   Series C-l Preferred Stock

HEMOSENSE, INC.

Effective as of _________, 2005

Void after __________, 2012

1. Issuance. This Preferred Stock Purchase Warrant (the “Warrant”) is issued to
LIGHTHOUSE CAPITAL PARTNERS V, L.P. by HEMOSENSE, INC., a Delaware corporation
(hereinafter with its successors called the “Company”).

2. Purchase Price; Number of Shares. The registered holder of this Warrant (the
“Holder”), commencing on the date hereof, is entitled upon surrender of this
Warrant with the subscription form annexed hereto duly executed, at the
principal office of the Company, to purchase from the Company, at a price per
share of $1.58 (the “Purchase Price”), 47,468 fully paid and nonassessable
shares of the Company’s Series C-l Preferred Stock, $0.001 par value (the
“Preferred Stock”).

Until such time as this Warrant is exercised in full or expires, the Purchase
Price and the securities issuable upon exercise of this Warrant are subject to
adjustment as hereinafter provided. The person or persons in whose name or names
any certificate representing shares of Preferred Stock is issued hereunder shall
be deemed to have become the holder of record of the shares represented thereby
as at the close of business on the date this Warrant is exercised with respect
to such shares, whether or not the transfer books of the Company shall be
closed.

3. Payment of Purchase Price. The Purchase Price may be paid (i) in cash or by
check, (ii) by the surrender by the Holder to the Company of any promissory
notes or other obligations issued by the Company, with all such notes and
obligations so surrendered being credited against the Purchase Price in an
amount equal to the principal amount thereof plus accrued interest to the date
of surrender, or (iii) by any combination of the foregoing.

4. Net Issue Election. The Holder may elect to receive, without the payment by
the Holder of any additional consideration, shares of Preferred Stock equal to
the value of this Warrant or any portion hereof by the surrender of this Warrant
or such portion to the Company, with the net issue election notice annexed
hereto duly executed, at the principal office of the Company. Thereupon, the
Company shall issue to the Holder such number of fully paid and nonassessable
shares of Preferred Stock as is computed using the following formula:

X = Y(A-B)

        A

 

where: X =    the number of shares of Preferred Stock to be issued to the Holder
pursuant to this Section 4. Y =    the number of shares of Preferred Stock
covered by this Warrant in respect of which the net issue election is made
pursuant to this Section 4. A =    the Fair Market Value (defined below) of one
share of Preferred Stock, as determined at the time the net issue election is
made pursuant to this Section 4. B =    the Purchase Price in effect under this
Warrant at the time the net issue election is made pursuant to this Section 4.



--------------------------------------------------------------------------------

“Fair Market Value” of a share of Preferred Stock (or fully paid and
nonassessable shares of the Company’s common stock, $0.001 par value (the
“Common Stock”) if the Preferred Stock has been automatically converted into
Common Stock) as of the date that the net issue election is made (the
“Determination Date”) shall mean:

(i) If the net issue election is made in connection with and contingent upon the
closing of the sale of the Company’s Common Stock to the public in a public
offering pursuant to a Registration Statement under the 1933 Act (a “Public
Offering”), and if the Company’s Registration Statement relating to such Public
Offering (“Registration Statement”) has been declared effective by the
Securities and Exchange Commission, then the initial “Price to Public” specified
in the final prospectus with respect to such offering multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible.

(ii) If the net issue election is not made in connection with and contingent
upon a Public Offering, then as follows:

(a) If traded on a securities exchange or the Nasdaq National Market, the fair
market value of the Common Stock shall be deemed to be the average of the
closing or last reported sale prices of the Common Stock on such exchange or
market over the five day period ending five trading days prior to the
Determination Date, and the fair market value of the Preferred Stock shall be
deemed to be such fair market value of the Common Stock multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible;

(b) If otherwise traded in an over-the-counter market, the fair market value of
the Common Stock shall be deemed to be the average of the closing ask prices of
the Common Stock over the five day period ending five trading days prior to the
Determination Date, and the fair market value of the Preferred Stock shall be
deemed to be such fair market value of the Common Stock multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible; and

(c) If there is no public market for the Common Stock, then fair market value
shall be determined in good faith by the Company’s Board of Directors.

5. Partial Exercise. This Warrant may be exercised in part, and the Holder shall
be entitled to receive a new warrant, which shall be dated as of the date of
this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.

6. Fractional Shares. In no event shall any fractional share of Preferred Stock
be issued upon any exercise of this Warrant. If, upon exercise of this Warrant
in its entirety, the Holder would, except as provided in this Section 6, be
entitled to receive a fractional share of Preferred Stock, then the Company
shall issue the next higher number of full shares of Preferred Stock, issuing a
full share with respect to such fractional share.

7. Expiration Date; Automatic Exercise. This Warrant shall expire at the close
of business on __________, 2012, and shall be void thereafter (the “Expiration
Date”). Notwithstanding the foregoing, this Warrant shall automatically be
deemed to be exercised in full pursuant to the provisions of Section 4 hereof,
without any further action on behalf of the Holder, immediately prior to the
time this Warrant would otherwise expire pursuant to the preceding sentence.

 

-2-



--------------------------------------------------------------------------------

8. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Preferred Stock and Common Stock free from all
preemptive or similar rights therein, as will be sufficient to permit,
respectively, the exercise of this Warrant in full and the conversion into
shares of Common Stock of all shares of Preferred Stock receivable upon such
exercise. The Company further covenants that such shares as may be issued
pursuant to such exercise and/or conversion will, upon issuance, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof.

9. Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Preferred Stock, by split-up or otherwise, or combine the
Preferred Stock, or issue additional shares of Preferred Stock in payment of a
stock dividend on the Preferred Stock, the number of shares of Preferred Stock
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination, and the Purchase Price shall forthwith
be proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination.

10. Adjustments for Diluting Issuances. The other antidilution rights applicable
to the Preferred Stock and the Common Stock of the Company are set forth in the
Amended and Restated Certificate of Incorporation, as amended from time to time
(the “Articles”), a true and complete copy in its current form which is attached
hereto as Exhibit A. Such rights shall not be restated, amended or modified in
any manner which affects the Holder differently than the holders of Series C-l
Preferred without such Holder’s prior written consent. The Company shall
promptly provide the Holder hereof with any restatement, amendment or
modification to the Articles promptly after the same has been made.

11. Mergers and Reclassifications. If after the date hereof the Company shall
enter into any Reorganization (as hereinafter defined), this Warrant shall
expire and terminate effective as of the closing of such Reorganization.
Notwithstanding the foregoing, in the event that any outstanding warrants to
purchase equity securities of the Company are assumed by the successor entity of
a Merger (or parent thereof), this Warrant shall also be similarly assumed.
Notwithstanding the foregoing, this Warrant shall automatically be deemed to be
exercised in full pursuant to the provisions of Section 4 hereof, without any
further action on behalf of the Holder, immediately prior to the time this
Warrant would otherwise expire pursuant to the preceding sentence. For the
purposes of this Section 11, the term “Reorganization” shall include without
limitation any reclassification, capital reorganization or change of the
Preferred Stock (other than as a result of a subdivision, combination or stock
dividend provided for in Section 9 hereof), or any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a merger in which the Company is the surviving
corporation and which does not result in any reclassification or change of the
outstanding Preferred Stock), or any sale or conveyance to another corporation
or other business organization of all or substantially all of the assets of the
Company.

12. Certificate of Adjustment. Whenever the Purchase Price is adjusted, as
herein provided, the Company shall promptly deliver to the Holder a certificate
of the Company’s chief financial officer setting forth the Purchase Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

13. Notices of Record Date, Etc. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;

(b) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company
(other than a merger in which the Company is the surviving corporation and which
does not result in any reclassification or change of the outstanding Preferred
Stock), or sale or conveyance of all or substantially all of its assets; or

 

-3-



--------------------------------------------------------------------------------

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; then in each such event the Company will provide or cause to be
provided to the Holder a written notice thereof. Such notice shall be provided
at least twenty (20) business days prior to the date specified in such notice on
which any such action is to be taken.

14. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder. This Warrant has been duly
authorized issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms.

(b) The shares of Preferred Stock issuable upon the exercise of this Warrant
have been duly authorized and reserved for issuance by the Company and, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable.

(c) The issuance, execution and delivery of this Warrant do not, and the
issuance of the shares of Preferred Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company’s Articles or by-laws, or any law, statute, regulation, rule, judgment
or order applicable to the Company, (ii) violate, contravene or result in a
breach or default under any contract, agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound or
(iii) require the consent or approval of or the filing of any notice or
registration with any person or entity.

(d) As long as this Warrant is, or any shares of Preferred Stock issued upon
exercise of this Warrant or any shares of Common Stock issued upon conversion of
such shares of Preferred Stock are, issued and outstanding, the Company will
provide to the Holder the financial and other information described in that
certain Loan and Security Agreement No. 3821 between the Company and Lighthouse
Capital Partners V, L.P. dated as of March 5, 2004.

(e) As of the date hereof, the authorized capital stock of the Company consists
of (i) 50,000,000 shares of Common Stock, of which 1,349,403 shares are issued
and outstanding and 47,468 shares are reserved for issuance upon the exercise of
this Warrant with respect to Common Stock and the conversion of the Preferred
Stock into Common Stock if this Warrant is exercised with respect to Preferred
Stock, and (ii) 1,429,566 shares of Series A-l Preferred Stock, of which
1,429,566 are issued and outstanding shares, (iii) 3,813,289 shares of
Series B-l Preferred Stock, of which 3,813,289 are issued and outstanding
shares, and (iv) 16,684,897 shares of Series C-l Preferred Stock, of which
16,106,669 are issued and outstanding shares. Attached hereto as Exhibit B is a
capitalization table summarizing the capitalization of the Company. At Holder’s
request, not more than once per calendar quarter, the Company will provide
Holder with a current capitalization table indicating changes, if any, to the
number of outstanding shares of common stock and preferred stock.

15. Registration Rights. The Company grants to the Holder, and the Holder
accepts, all of the rights and obligations of a “Holder” and an “Investor” under
the Company’s Investor Rights Agreement dated as of May 21, 2003 (the “Rights
Agreement”), including, without limitation, the registration rights contained
therein, and agrees to amend the Rights Agreement so that (i) the shares of
Common Stock issuable upon conversion of the shares of Preferred Stock issuable
upon exercise of this Warrant shall be “Registrable Securities,” and (ii) the
Holder shall be a “Holder” and an “Investor” for all purposes of such Rights
Agreement.

16. Amendment. The terms of this Warrant may be amended, modified or waived only
with the written consent of the Holder.

 

-4-



--------------------------------------------------------------------------------

17. Representations and Covenants of the Holder. This Warrant has been entered
into by the Company in reliance upon the following representations and covenants
of the Holder, which by its execution hereof the Holder hereby confirms:

(a) Investment Purpose. The right to acquire Preferred Stock or the Preferred
Stock issuable upon exercise of the Holder’s rights contained herein will be
acquired for investment and not with a view to the sale or distribution of any
part thereof, and the Holder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(b) Accredited Investor. Holder is an “accredited investor” within the meaning
of the Securities and Exchange Rule 501 of Regulation D, as presently in effect.

(c) Private Issue. The Holder understands (i) that the Preferred Stock issuable
upon exercise of the Holder’s rights contained herein is not registered under
the 1933 Act or qualified under applicable state securities laws on the ground
that the issuance contemplated by this Warrant will be exempt from the
registration and qualifications requirements thereof, and (ii) that the
Company’s reliance on such exemption is predicated on the representations set
forth in this Section 17.

(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.

18. Notices, Transfers, Etc.

(a) Any notice or written communication required or permitted to be given to the
Holder may be given by certified mail or delivered to the Holder at the address
most recently provided by the Holder to the Company.

(b) Subject to compliance with applicable federal and state securities laws,
this Warrant may be transferred by the Holder with respect to any or all of the
shares purchasable hereunder. Upon surrender of this Warrant to the Company,
together with the assignment notice annexed hereto duly executed, for transfer
of this Warrant as an entirety by the Holder, the Company shall issue a new
warrant of the same denomination to the assignee. Upon surrender of this Warrant
to the Company, together with the assignment hereof properly endorsed, by the
Holder for transfer with respect to a portion of the shares of Preferred Stock
purchasable hereunder, the Company shall issue a new warrant to the assignee, in
such denomination as shall be requested by the Holder hereof, and shall issue to
such Holder a new warrant covering the number of shares in respect of which this
Warrant shall not have been transferred.

(c) In case this Warrant shall be mutilated, lost, stolen or destroyed, the
Company shall issue a new warrant of like tenor and denomination and deliver the
same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant, or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant

19. No Impairment. The Company will not, by amendment of its Articles or through
any reclassification, capital reorganization, consolidation, merger, sale or
conveyance of assets, dissolution, liquidation, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance of performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder.

20. Governing Law. The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of California
without giving effect to its principles regarding conflicts of laws.

21. Successors and Assigns. This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

22. Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in California, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.

 

-5-



--------------------------------------------------------------------------------

23. Qualifying Public Offering. If the Company shall effect a firm commitment
underwritten public offering of shares of Common Stock which results in the
conversion of the Preferred Stock into Common Stock pursuant to the Company’s
Articles in effect immediately prior to such offering, then, effective upon such
conversion, this Warrant shall change from the right to purchase shares of
Preferred Stock to the right to purchase shares of Common Stock, and the Holder
shall thereupon have the right to purchase, at a total price equal to that
payable upon the exercise of this Warrant in full, the number of shares of
Common Stock which would have been receivable by the Holder upon the exercise of
this Warrant for shares of Preferred Stock immediately prior to such conversion
of such shares of Preferred Stock into shares of Common Stock, and in such event
appropriate provisions shall be made with respect to the rights and interest of
the Holder to the end that the provisions hereof (including, without limitation,
the provisions for the adjustment of the Purchase Price and of the number of
shares purchasable upon exercise of this Warrant and the provisions relating to
the net issue election) shall thereafter be applicable to any shares of Common
Stock deliverable upon the exercise hereof.

24. Value. The Company and the Holder agree that the value of this Warrant on
the date of grant is $50.

 

HEMOSENSE, INC. By:      Name:      Title:       

 

-6-



--------------------------------------------------------------------------------

Subscription

 

To:      Date:       

The undersigned hereby subscribes for _________________ shares of Preferred
Stock covered by this Warrant. The certificate(s) for such shares shall be
issued in the name of the undersigned or as otherwise indicated below:

 

    Signature     Name for Registration     Mailing Address



--------------------------------------------------------------------------------

Net Issue Election Notice

 

To: _________________________________   Date: _________________

The undersigned hereby elects under Section 4 to surrender the right to purchase
shares of Preferred Stock pursuant to this Warrant. The certificate(s) for such
shares issuable upon such net issue election shall be issued in the name of the
undersigned or as otherwise indicated below:

 

    Signature     Name for Registration     Mailing Address



--------------------------------------------------------------------------------

Assignment

For value received _________________________________________________________
hereby sells, assigns and transfers unto

____________________________________________________________________________________________________

 

 

--------------------------------------------------------------------------------

[Please print or typewrite name and address of Assignee]

 

--------------------------------------------------------------------------------

the within Warrant, and does hereby irrevocably constitute and appoint
____________________________________________ its attorney to transfer the within
Warrant on the books of the within named Company with full power of substitution
on the premises.

 

Dated:       

    Signature     Name for Registration In the Presence of:    



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Articles of Incorporation

See attached pages.



--------------------------------------------------------------------------------

EXHIBIT B

Capitalization Table



--------------------------------------------------------------------------------

EXHIBIT B-4

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD OR TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR SOME OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS
AVAILABLE WITH RESPECT THERETO.

PREFERRED STOCK PURCHASE WARRANT

 

Warrant No. ___________   Number of Shares: 47,468   Series C-l Preferred Stock

HEMOSENSE, INC.

Effective as of _________, 2005

Void after __________, 2012

1. Issuance. This Preferred Stock Purchase Warrant (the “Warrant”) is issued to
LIGHTHOUSE CAPITAL PARTNERS IV, L.P. by HEMOSENSE, INC., a Delaware corporation
(hereinafter with its successors called the “Company”).

2. Purchase Price; Number of Shares. The registered holder of this Warrant (the
“Holder”), commencing on the date hereof, is entitled upon surrender of this
Warrant with the subscription form annexed hereto duly executed, at the
principal office of the Company, to purchase from the Company, at a price per
share of $1.58 (the “Purchase Price”), 47,468 fully paid and nonassessable
shares of the Company’s Series C-l Preferred Stock, $0.001 par value (the
“Preferred Stock”).

Until such time as this Warrant is exercised in full or expires, the Purchase
Price and the securities issuable upon exercise of this Warrant are subject to
adjustment as hereinafter provided. The person or persons in whose name or names
any certificate representing shares of Preferred Stock is issued hereunder shall
be deemed to have become the holder of record of the shares represented thereby
as at the close of business on the date this Warrant is exercised with respect
to such shares, whether or not the transfer books of the Company shall be
closed.

3. Payment of Purchase Price. The Purchase Price may be paid (i) in cash or by
check, (ii) by the surrender by the Holder to the Company of any promissory
notes or other obligations issued by the Company, with all such notes and
obligations so surrendered being credited against the Purchase Price in an
amount equal to the principal amount thereof plus accrued interest to the date
of surrender, or (iii) by any combination of the foregoing.

4. Net Issue Election. The Holder may elect to receive, without the payment by
the Holder of any additional consideration, shares of Preferred Stock equal to
the value of this Warrant or any portion hereof by the surrender of this Warrant
or such portion to the Company, with the net issue election notice annexed
hereto duly executed, at the principal office of the Company. Thereupon, the
Company shall issue to the Holder such number of fully paid and nonassessable
shares of Preferred Stock as is computed using the following formula:

X = Y(A-B)

        A

 

where: X =    the number of shares of Preferred Stock to be issued to the Holder
pursuant to this Section 4. Y =    the number of shares of Preferred Stock
covered by this Warrant in respect of which the net issue election is made
pursuant to this Section 4. A =    the Fair Market Value (defined below) of one
share of Preferred Stock, as determined at the time the net issue election is
made pursuant to this Section 4. B =    the Purchase Price in effect under this
Warrant at the time the net issue election is made pursuant to this Section 4.



--------------------------------------------------------------------------------

“Fair Market Value” of a share of Preferred Stock (or fully paid and
nonassessable shares of the Company’s common stock, $0.001 par value (the
“Common Stock”) if the Preferred Stock has been automatically converted into
Common Stock) as of the date that the net issue election is made (the
“Determination Date”) shall mean:

(i) If the net issue election is made in connection with and contingent upon the
closing of the sale of the Company’s Common Stock to the public in a public
offering pursuant to a Registration Statement under the 1933 Act (a “Public
Offering”), and if the Company’s Registration Statement relating to such Public
Offering (“Registration Statement”) has been declared effective by the
Securities and Exchange Commission, then the initial “Price to Public” specified
in the final prospectus with respect to such offering multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible.

(ii) If the net issue election is not made in connection with and contingent
upon a Public Offering, then as follows:

(a) If traded on a securities exchange or the Nasdaq National Market, the fair
market value of the Common Stock shall be deemed to be the average of the
closing or last reported sale prices of the Common Stock on such exchange or
market over the five day period ending five trading days prior to the
Determination Date, and the fair market value of the Preferred Stock shall be
deemed to be such fair market value of the Common Stock multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible;

(b) If otherwise traded in an over-the-counter market, the fair market value of
the Common Stock shall be deemed to be the average of the closing ask prices of
the Common Stock over the five day period ending five trading days prior to the
Determination Date, and the fair market value of the Preferred Stock shall be
deemed to be such fair market value of the Common Stock multiplied by the number
of shares of Common Stock into which each share of Preferred Stock is then
convertible; and

(c) If there is no public market for the Common Stock, then fair market value
shall be determined in good faith by the Company’s Board of Directors.

5. Partial Exercise. This Warrant may be exercised in part, and the Holder shall
be entitled to receive a new warrant, which shall be dated as of the date of
this Warrant, covering the number of shares in respect of which this Warrant
shall not have been exercised.

6. Fractional Shares. In no event shall any fractional share of Preferred Stock
be issued upon any exercise of this Warrant. If, upon exercise of this Warrant
in its entirety, the Holder would, except as provided in this Section 6, be
entitled to receive a fractional share of Preferred Stock, then the Company
shall issue the next higher number of full shares of Preferred Stock, issuing a
full share with respect to such fractional share.

7. Expiration Date; Automatic Exercise. This Warrant shall expire at the close
of business on __________, 2012, and shall be void thereafter (the “Expiration
Date”). Notwithstanding the foregoing, this Warrant shall automatically be
deemed to be exercised in full pursuant to the provisions of Section 4 hereof,
without any further action on behalf of the Holder, immediately prior to the
time this Warrant would otherwise expire pursuant to the preceding sentence.

 

-2-



--------------------------------------------------------------------------------

8. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Preferred Stock and Common Stock free from all
preemptive or similar rights therein, as will be sufficient to permit,
respectively, the exercise of this Warrant in full and the conversion into
shares of Common Stock of all shares of Preferred Stock receivable upon such
exercise. The Company further covenants that such shares as may be issued
pursuant to such exercise and/or conversion will, upon issuance, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof.

9. Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Preferred Stock, by split-up or otherwise, or combine the
Preferred Stock, or issue additional shares of Preferred Stock in payment of a
stock dividend on the Preferred Stock, the number of shares of Preferred Stock
issuable on the exercise of this Warrant shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination, and the Purchase Price shall forthwith
be proportionately decreased in the case of a subdivision or stock dividend, or
proportionately increased in the case of a combination.

10. Adjustments for Diluting Issuances. The other antidilution rights applicable
to the Preferred Stock and the Common Stock of the Company are set forth in the
Amended and Restated Certificate of Incorporation, as amended from time to time
(the “Articles”), a true and complete copy in its current form which is attached
hereto as Exhibit A. Such rights shall not be restated, amended or modified in
any manner which affects the Holder differently than the holders of Series C-l
Preferred without such Holder’s prior written consent. The Company shall
promptly provide the Holder hereof with any restatement, amendment or
modification to the Articles promptly after the same has been made.

11. Mergers and Reclassifications. If after the date hereof the Company shall
enter into any Reorganization (as hereinafter defined), this Warrant shall
expire and terminate effective as of the closing of such Reorganization.
Notwithstanding the foregoing, in the event that any outstanding warrants to
purchase equity securities of the Company are assumed by the successor entity of
a Merger (or parent thereof), this Warrant shall also be similarly assumed.
Notwithstanding the foregoing, this Warrant shall automatically be deemed to be
exercised in full pursuant to the provisions of Section 4 hereof, without any
further action on behalf of the Holder, immediately prior to the time this
Warrant would otherwise expire pursuant to the preceding sentence. For the
purposes of this Section 11, the term “Reorganization” shall include without
limitation any reclassification, capital reorganization or change of the
Preferred Stock (other than as a result of a subdivision, combination or stock
dividend provided for in Section 9 hereof), or any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a merger in which the Company is the surviving
corporation and which does not result in any reclassification or change of the
outstanding Preferred Stock), or any sale or conveyance to another corporation
or other business organization of all or substantially all of the assets of the
Company.

12. Certificate of Adjustment. Whenever the Purchase Price is adjusted, as
herein provided, the Company shall promptly deliver to the Holder a certificate
of the Company’s chief financial officer setting forth the Purchase Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

13. Notices of Record Date, Etc. In the event of:

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;

(b) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company
(other than a merger in which the Company is the surviving corporation and which
does not result in any reclassification or change of the outstanding Preferred
Stock), or sale or conveyance of all or substantially all of its assets; or

 

-3-



--------------------------------------------------------------------------------

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; then in each such event the Company will provide or cause to be
provided to the Holder a written notice thereof. Such notice shall be provided
at least twenty (20) business days prior to the date specified in such notice on
which any such action is to be taken.

14. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

(a) The Company has all necessary authority to issue, execute and deliver this
Warrant and to perform its obligations hereunder. This Warrant has been duly
authorized issued, executed and delivered by the Company and is the valid and
binding obligation of the Company, enforceable in accordance with its terms.

(b) The shares of Preferred Stock issuable upon the exercise of this Warrant
have been duly authorized and reserved for issuance by the Company and, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and nonassessable.

(c) The issuance, execution and delivery of this Warrant do not, and the
issuance of the shares of Preferred Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company’s Articles or by-laws, or any law, statute, regulation, rule, judgment
or order applicable to the Company, (ii) violate, contravene or result in a
breach or default under any contract, agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound or
(iii) require the consent or approval of or the filing of any notice or
registration with any person or entity.

(d) As long as this Warrant is, or any shares of Preferred Stock issued upon
exercise of this Warrant or any shares of Common Stock issued upon conversion of
such shares of Preferred Stock are, issued and outstanding, the Company will
provide to the Holder the financial and other information described in that
certain Loan and Security Agreement No. 3821 between the Company and Lighthouse
Capital Partners V, L.P. dated as of March 5, 2004.

(e) As of the date hereof, the authorized capital stock of the Company consists
of (i) 50,000,000 shares of Common Stock, of which 1,349,403 shares are issued
and outstanding and 47,468 shares are reserved for issuance upon the exercise of
this Warrant with respect to Common Stock and the conversion of the Preferred
Stock into Common Stock if this Warrant is exercised with respect to Preferred
Stock, and (ii) 1,429,566 shares of Series A-l Preferred Stock, of which
1,429,566 are issued and outstanding shares, (iii) 3,813,289 shares of
Series B-l Preferred Stock, of which 3,813,289 are issued and outstanding
shares, and (iv) 16,684,897 shares of Series C-l Preferred Stock, of which
16,106,669 are issued and outstanding shares. Attached hereto as Exhibit B is a
capitalization table summarizing the capitalization of the Company. At Holder’s
request, not more than once per calendar quarter, the Company will provide
Holder with a current capitalization table indicating changes, if any, to the
number of outstanding shares of common stock and preferred stock.

15. Registration Rights. The Company grants to the Holder, and the Holder
accepts, all of the rights and obligations of a “Holder” and an “Investor” under
the Company’s Investor Rights Agreement dated as of May 21, 2003 (the “Rights
Agreement”), including, without limitation, the registration rights contained
therein, and agrees to amend the Rights Agreement so that (i) the shares of
Common Stock issuable upon conversion of the shares of Preferred Stock issuable
upon exercise of this Warrant shall be “Registrable Securities,” and (ii) the
Holder shall be a “Holder” and an “Investor” for all purposes of such Rights
Agreement.

16. Amendment. The terms of this Warrant may be amended, modified or waived only
with the written consent of the Holder.

 

-4-



--------------------------------------------------------------------------------

17. Representations and Covenants of the Holder. This Warrant has been entered
into by the Company in reliance upon the following representations and covenants
of the Holder, which by its execution hereof the Holder hereby confirms:

(a) Investment Purpose. The right to acquire Preferred Stock or the Preferred
Stock issuable upon exercise of the Holder’s rights contained herein will be
acquired for investment and not with a view to the sale or distribution of any
part thereof, and the Holder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(b) Accredited Investor. Holder is an “accredited investor” within the meaning
of the Securities and Exchange Rule 501 of Regulation D, as presently in effect.

(c) Private Issue. The Holder understands (i) that the Preferred Stock issuable
upon exercise of the Holder’s rights contained herein is not registered under
the 1933 Act or qualified under applicable state securities laws on the ground
that the issuance contemplated by this Warrant will be exempt from the
registration and qualifications requirements thereof, and (ii) that the
Company’s reliance on such exemption is predicated on the representations set
forth in this Section 17.

(d) Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment and has the ability to bear the economic risks of its investment.

18. Notices, Transfers, Etc.

(a) Any notice or written communication required or permitted to be given to the
Holder may be given by certified mail or delivered to the Holder at the address
most recently provided by the Holder to the Company.

(b) Subject to compliance with applicable federal and state securities laws,
this Warrant may be transferred by the Holder with respect to any or all of the
shares purchasable hereunder. Upon surrender of this Warrant to the Company,
together with the assignment notice annexed hereto duly executed, for transfer
of this Warrant as an entirety by the Holder, the Company shall issue a new
warrant of the same denomination to the assignee. Upon surrender of this Warrant
to the Company, together with the assignment hereof properly endorsed, by the
Holder for transfer with respect to a portion of the shares of Preferred Stock
purchasable hereunder, the Company shall issue a new warrant to the assignee, in
such denomination as shall be requested by the Holder hereof, and shall issue to
such Holder a new warrant covering the number of shares in respect of which this
Warrant shall not have been transferred.

(c) In case this Warrant shall be mutilated, lost, stolen or destroyed, the
Company shall issue a new warrant of like tenor and denomination and deliver the
same (i) in exchange and substitution for and upon surrender and cancellation of
any mutilated Warrant, or (ii) in lieu of any Warrant lost, stolen or destroyed,
upon receipt of an affidavit of the Holder or other evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant

19. No Impairment. The Company will not, by amendment of its Articles or through
any reclassification, capital reorganization, consolidation, merger, sale or
conveyance of assets, dissolution, liquidation, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance of performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder.

20. Governing Law. The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of California
without giving effect to its principles regarding conflicts of laws.

21. Successors and Assigns. This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

22. Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday or
Sunday or a legal holiday in California, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.

 

-5-



--------------------------------------------------------------------------------

23. Qualifying Public Offering. If the Company shall effect a firm commitment
underwritten public offering of shares of Common Stock which results in the
conversion of the Preferred Stock into Common Stock pursuant to the Company’s
Articles in effect immediately prior to such offering, then, effective upon such
conversion, this Warrant shall change from the right to purchase shares of
Preferred Stock to the right to purchase shares of Common Stock, and the Holder
shall thereupon have the right to purchase, at a total price equal to that
payable upon the exercise of this Warrant in full, the number of shares of
Common Stock which would have been receivable by the Holder upon the exercise of
this Warrant for shares of Preferred Stock immediately prior to such conversion
of such shares of Preferred Stock into shares of Common Stock, and in such event
appropriate provisions shall be made with respect to the rights and interest of
the Holder to the end that the provisions hereof (including, without limitation,
the provisions for the adjustment of the Purchase Price and of the number of
shares purchasable upon exercise of this Warrant and the provisions relating to
the net issue election) shall thereafter be applicable to any shares of Common
Stock deliverable upon the exercise hereof.

24. Value. The Company and the Holder agree that the value of this Warrant on
the date of grant is $50.

 

HEMOSENSE, INC. By:      Name:      Title:       

 

-6-



--------------------------------------------------------------------------------

Subscription

 

To:      Date:       

The undersigned hereby subscribes for _________________ shares of Preferred
Stock covered by this Warrant. The certificate(s) for such shares shall be
issued in the name of the undersigned or as otherwise indicated below:

 

    Signature     Name for Registration     Mailing Address



--------------------------------------------------------------------------------

Net Issue Election Notice

 

To: _________________________________   Date: _________________

The undersigned hereby elects under Section 4 to surrender the right to purchase
shares of Preferred Stock pursuant to this Warrant. The certificate(s) for such
shares issuable upon such net issue election shall be issued in the name of the
undersigned or as otherwise indicated below:

 

    Signature     Name for Registration     Mailing Address



--------------------------------------------------------------------------------

Assignment

For value received _________________________________________________ hereby
sells, assigns and transfers unto

______________________________________________________________________________________________________

 

 

--------------------------------------------------------------------------------

[Please print or typewrite name and address of Assignee]

 

--------------------------------------------------------------------------------

the within Warrant, and does hereby irrevocably constitute and appoint
________________________________________

its attorney to transfer the within Warrant on the books of the within named
Company with full power of substitution on the premises.

 

Dated:       

    Signature     Name for Registration In the Presence of:    



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Articles of Incorporation

See attached pages.



--------------------------------------------------------------------------------

EXHIBIT B

Capitalization Table